Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 depend on claim 1 which is a method for making a device, claim 12 is related to a product(fiber) which is not product by process of claim 1. For examination purposes it is considered as a hollow fiber comprising a shell comprising organic semiconducting material of Formula I (in claim I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-6, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norihisa Mino et al (U. S. Patent Application: 2009/0194763, here after Mino), further in view of Nicolas Blouin et al (U. S. Patent Application: 2014/0001411, here after Blouin).
Claim 1 is rejected. Mino teaches a process for the production of electronic device (FET) [0014] comprising the steps of;
(a)    providing a substrate at a substrate temperature[abstract];
(b)    providing an ink composition at an ink temperature, said ink composition comprising one or more organic semiconductor material(e.g. thiophene derivative, rubrene, pentacene, pyrene or...), one or more crystallization agent and one or more solvent[0048, 0050]; and
(c)    applying the ink composition to the substrate by a liquid deposition method(ink jet printing) to obtain a coated substrate[0052, 0094], and heating the coated substrate to dry the coating[0054, 0089, 0095, 0104]. Although Mino does not teach specific kind of crystallization agent and solvent, however we considered dichlorobenzene as wherein the crystallization agent( has a melting temperature of 53.5 C) higher than the substrate temperature(room temperature) and a boiling temperature(174 C) higher than the boiling temperature of the solvent(considered to be tetrahydrofuran, with boiling temperature of 66 C). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Mino when a mixture of solvents (dichlorobenzene, and tetrahydrofuran) is used for making electronic device,  
Claim 2 is rejected as dichlorobenzene has a melting temperature (53.5 C) that is at least 10°C higher than the substrate temperature (room temperature).
Claim 3 is rejected as dichlorobenzene has a boiling temperature (174 C) that is at least 10°C higher than the boiling temperature of the solvent (68 C).
Claim 4 is rejected as dichlorobenzene has a boiling temperature of 174°C.
Claims 5-6 are rejected as the solvent (tetrahydrofuran) has a boiling temperature (66 C) higher than the ink temperature (room temperature).
Claim 8 is rejected because dichlorobenzene is benzene, wherein two hydrogen atoms are replaced with a halogen atom.
Claim 10 is rejected as Mino teaches the ink temperature is at least 10°C higher than the substrate temperature (room temperature) [0095]. Although this specific embodiment of Mino is regarding rubrene and not the other organic semiconductors of 
Claim 16 is rejected as Mino teaches the ink comprising tetrachlorobenzene (considering as crystallization agent, Tm: 54.5 C, Tb: 246 C) [0050], wherein three or more hydrogen atoms are replaced with a halogen atom.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Norihisa Mino et al (U. S. Patent Application: 2009/0194763, here after Mino), Nicolas Blouin et al (U. S. Patent Application: 2014/0001411, here after Blouin) as applied to claim 1 above, further in view of Mei Zhang et al (U. S. Patent Application: 2008/0170982, here after Zhang).
Claim 12 is rejected. Mino, and Blouin teach the limitation of claim 1, and teach making organic field effective transistor comprising organic semiconducting composition of formula I. They do not teach OFET’s comprising hollow conductive fiber comprising the organic semiconducting material (formula I). Zhang teaches conductive composition for applying on hollow fiber (yarn) comprising semiconductive polymers (polythiophenes) [0346, 0395, 0302 last 3 lines], for making OFET’s[0618]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making of OFET as Mino, and Blouin teach, and apply the semiconductive composition comprising composition of formula I to a hollow rope (fiber) of Zhang, because it is suitable composition for making OFET devices. 
Claim 13 is rejected as Zhang teaches the diameter of fiber (outer diameter) is less than 10 um [0036].
.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/01/21, with respect to 35 U.S.C 112(d) have been fully considered and are persuasive.  The 35 U.S.C 112(d) of claims 11, and 15 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/01/21, with respect to 35 U.S.C 102(a) (1) have been fully considered and are persuasive.  The 35 U.S.C 102(a) (1) rejection of claim 12 over Otto has been withdrawn as it does not teach new limitation of amended claim 1. 
Applicant’s arguments, see Remarks, filed 04/01/21, with respect to 35 U.S.C 102(a) (1) have been fully considered and are persuasive.  The 35 U.S.C 102(a) (1) rejection of claims 12, 14-15 over Bosse has been withdrawn as it does not teach new limitation of amended claim 1. 
Applicant’s arguments, see Remarks, filed 04/01/21, with respect to 35 U.S.C 103 rejection have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claim 13 over Bosse has been withdrawn. 
Applicant's arguments filed 04/01/21have been fully considered but they are not persuasive. The applicant argument regarding Mino doesn’t teach ink jet printing and drying step under heat is not persuasive. Mino teaches applying ink by inkjet printing [0094], and also Mino teaches heating the substrate under nitrogen and heat [0095], which in fact evaporates and dry the solvent (evaporating the solvent, also look at 0054, 0089, 0104).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712